Ogden, J.
There is no assignment of errors in this case. We have carefully examined the record, and the briefs of counsel for appellant and appellee, and have been unable to discover any sufficient error in the trial below to authorize a reversal of the judgment.. Counsel for appellant complain that the fine assessed by the jury is excessive, and that therefore the judgment should be reversed. That was a question of fact for the jury to determine, and this court is not authorized to interfere, to control or reverse the action of the jury in that particular. The motion of the Attorney General is overruled, and the judgment of the District. Court is affirmed.
Affiemed-